Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Josephat Mua appeals the district court’s order dismissing his civil complaint against several Defendants. On appeal, we confíne our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Mua’s informal briefs do not challenge the bases for the district court’s disposition, Mua has forfeited appellate review of the district court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s order of dismissal. Mua v. Attorney Gen., Md., No. 8:14—cv-02070-PJM, 2016 WL 1258469 (D. Md. Mar. 31, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED